Carter v Long (2019 NY Slip Op 03695)





Carter v Long


2019 NY Slip Op 03695


Decided on May 9, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 9, 2019

Gische, J.P., Kahn, Gesmer, Singh, Moulton, JJ.


9332 651594/18

[*1]Jane Carter, Plaintiff-Respondent,
vMichael Long, et al., Defendants, Quality King Distributors, Inc., Defendant-Appellant.

An appeal having been taken to this Court by the above-named appellant from an order of the Supreme Court, New York County (Barry R. Ostrager, J.), entered on or about January 8, 2019,
And said appeal having been argued by counsel for the respective parties; and due deliberation having been had thereon, and upon the stipulation of the parties hereto filed April 24, 2019,
It is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: MAY 9, 2019
CLERK